UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report(Date of earliest event reported): September 20, 2010 LUFKIN INDUSTRIES, INC. (Exact name of registrant as specified in its charter) TEXAS 000-02612 75-0404410 (State or other jurisdiction (Commission (I.R.S. Employer Of incorporation) File Number) Identification No.) , LUFKIN, TEXAS (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (936) 634-2211 NOT APPLICABLE (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. The Board of Directors of Lufkin Industries, Inc. appointed Brian J. Gifford, 55, to the position of Vice President of Human Resources, effective September 20, 2010. Mr. Gifford is a 32-year veteran of the oilfield services industry, coming to Lufkin from assignments with Schlumberger, Ensco International and most recently with X-Treme Oil Drilling Corporation as their Corporate Manager of Human Resources. In addition, Mr. Gifford has served in a number of other domestic and international management positions, which provides him with the energy industry background that will be needed for this assignment. Mr. Gifford will report to John F. “Jay” Glick, Lufkin’s CEO and President. A copy of the press release announcing this management change is filed as Exhibit 99.1 hereto and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (c) Exhibits. Exhibit 99.1Press Release, dated September 20, 2010, issued by Lufkin Industries, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LUFKIN INDUSTRIES, INC. By /s/Christopher L. Boone C.L. Boone Vice President/Treasurer/Chief Financial Officer (Principal Financial and Accounting Officer) Date:September 20, 2010 EXHIBIT INDEX Exhibit No.Description 99.1Press Release, dated September 20, 2010, issued by Lufkin Industries, Inc.
